Order entered June 10, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00157-CV

                         MICHAEL A. RUFF, Appellant

                                         V.

                            SUZANN RUFF, Appellee

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-17273

                                     ORDER

      Before the Court is appellant’s June 9, 2021 opposed motion for extension of

time to file his brief. Appellant seeks a twelve-day extension.

      We GRANT the extension motion and ORDER the brief be filed no later

than July 6, 2021.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE